DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
The applicants alleges that the disclosure of Yu (US 2018/0324642 A1) does not disclose. “receiving from a base station, a message including first mapping restrictions of the first logical channel to at least one first cell, and second mapping restrictions of the second logical channel to a least one second cell”.
The examiner respectfully disagrees. 
For example, Yu teaches sending an indication of a mapping of RLC entities to component carriers in par. [0170 – 0172]. The disclosure of par. [0039] states that RLC entities are can be in a same or different base station, see e.g. fig.3b. Thus, the disclosure of Yu teaches that mapping configuration can be used for a single cell or dual cell scenario, par. [0145, 0149, 0162 and 0167]. Thus, the disclosure of Yu teaches configuring bearers and logical channels in two different scenarios a single cell scenario for carrier aggregation or two or more cell scenario with dual connectivity. Thus, the disclosure of Yu in combination with Wirth which teaches transmitting the configuration using RRC teaches “receiving from a base station, a message including first mapping 
For example, Yu discloses configuring bearers for packet duplication, and determining and receiving notification of the bearers that support packet duplication at a PDCP entity, and further determining an activation/deactivation status of packet duplication for the bearer, see e.g. par.[0006, 0087, 110]. Par. [0136] discloses the configuration of bearers for RLC entities when the bearer is configured for duplication mode, and further discloses activation/deactivation using a MAC CE.
	The applicants further allege that Yu does not disclose, “in case that the MAC CE indicates deactivation of the PDCP duplication for the radio bearer, the first mapping restrictions of the first logical channel and second mapping restrictions of the second logical channel are lifted”. 
	The office respectfully disagrees.
	As previously, discussed, the disclosure of Yu teaches configuring bearer duplication two or more legs using separate RLC entities. As discussed above the RLC entities are configured as legs, logical channels that are used to transport data packets via MAC, and PHY networks. The legs, RLC, or logical channels, are configured to operate under a carrier aggregation scenario using one cell, or a dual connectivity scenario using two or more cells. The base station can configure the RLC entities for when duplication is active to each transmit a respective data packet over their respective legs (e.g. logical channels). Par. [0166], which recites, in part, “When the duplication of packets is deactivated, the PDCP entity of a transmitting device may still .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 9, 12-15, and  21-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. (US 2020/0059821 A1), in view of Yu et al. (US 2018/0324642 A1) in view of Xiao et al. (US 2021/0112610 A1).
Regarding claim 1, Wirth discloses a method by a wireless device, the method comprising:
receiving, from a base station (fig.1 which discloses a plurality of eNodeB (e.g. base station), a message including a parameter indicating that packet data convergence protocol (PDCP) duplication is configured for a radio bearer (par.[0038] which discloses that the configuration will be signaled from the base station to the UE in the downlink. Par.[0041] which discloses that the eNB uses RRC to indicate a configuration for packet duplication) corresponding to a first logical channel and a second logical channel (par.[0041] discloses configuring packet duplication per bearer or per logical channel), firth mapping restrictions of the first logical channel to a least one first cell, and second mapping restrictions of the second logical channel to a least one second cell (par.[0041] 
identifying, (the PDCP) duplication is configured for the radio bearer based on the parameter included in the message (par.[0098] which recites, in part, “At the base station site the RRC layer may configure the lower layer directly, and for the UE configuration, the base station RRC layer may send the RRC reconfiguration messages to inform the UE RRC layer. The configuration may be a static configuration for a certain data radio bearer to apply packet redundancy/duplication for all packets received, for example, for a certain service.”);
receiving, from the base station, a medium access control (MAC) control element (CE) indicating activation or deactivation of the PDCP duplication for the radio bearer configured with the PDCP duplication (par.[0142 – 0143] discloses the transmission and reception of a MAC CE which indicates activation or deactivation of packet duplication).
While the disclosure of Wirth substantially discloses the claimed invention, it does not explicitly disclose:
wherein, in case that the MAC CE indicates activation of the PDCP duplication for the radio bearer and the first logical channel and second logical belong to a same MAC entity, an original PDCP PDU and a duplicated PDCP PDU shall not be transmitted on a same carrier based on first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel;
wherein, in case that the MAC CE indicates deactivation of the PDCP duplication for the radio bearer and the first logical channel and the second logical channel belong 
In an analogous art, Yu discloses:
receiving, from a base station, a medium access control (MAC) control element (CE) (par.[0136 – 0137] discloses receiving MAC CE) indicating activation or deactivation of the PDCP duplication for the radio bearer configured with PDCP duplication (par.[0142] which recites, in part, “The transmitting device may determine packet duplication reactivation according to a received network indication via RRC message, a PDCP control PDU, a MAC CE or control signalling (e.g. PDCCH, PUCCH, etc.)”);
wherein, in case that the MAC CE indicates activation of the duplication for the radio bearer (par. [0136] which describes determining the activation of packet duplication when receiving a MAC CE), and the first logical channel and the second logical channel belong to a same MAC entity (par. [0146], which describe a MAC entity 330. As can be seen from fig.3 different RLC entities 320 and 325 correspond to a single MAC entity. The RLC entity is configured to perform packet segmentation and reassembly via logical channels, or rather, the MAC layer offers services to the RLC layer in form of logical channels. Wherein the MAC layer can multiplex data from multiple logical channels. Thus, the RLC logical channels correspond to a same MAC entity as shown in fig.3) an original PDCP PDU and a duplicated PDCP PDU shall not be transmitted on a same carrier (par. [0053] discloses that when an activation parameter reaches an activation threshold, par. [0030] discloses a first RLC entity comprises first logical channel, or leg is transmitted on first component carrier. Further 
in case that the MAC CE indicates deactivation of the duplication for the radio bearer, (par. [0136 – 0139, 0154, 0157-0160, 0176-0177, which discloses receiving the MAC CE indicating deactivation of packet duplication, and returning to one RLC entity fig.3(b) and figs.7A and 7B, par.[0288]) and the first logical channel and the second logical channel belong to the same MAC entity (par.[0146] which describe a MAC entity 330. As can be seen from fig.3 different RLC entities 320 and 325 correspond to a single MAC entity. The RLC entity is configured to perform packet segmentation and reassembly via logical channels, or rather the MAC layer offers services to the RLC layer in form of logical channels. Wherein the MAC layer can multiplex data from multiple logical channels. Thus, the RLC logical channels correspond to a same MAC entity as shown in fig.3) the first mapping restrictions of the first logical channel and second mapping restrictions of the second logical channel are lifted (par. [0166], which 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication methods as discussed in Wirth for using RRC signaling to configure packet duplication with the activation/deactivation of packet duplication using MAC CE as discussed in Yu. The motivation/suggestion would have been that by activating or deactivating duplication during certain instances such as when radio communication quality is below or above a certain threshold, the packets can be duplicated to ensure that the packets are received at the receiver.  
While the disclosure of Yu substantially discloses the claimed invention, it does not explicitly disclose:
wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer.
In an analogous art, Xiao teaches wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer (Abstract: discloses that the 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Wirth and Yu, with the MAC CE bearer ID field as discussed in Xiao. The motivation/suggestion would have been to provide a method for quickly configuring a DRB for duplication or deactivating the DRB while reducing signaling overhead. 

Regarding claim 2, Yu discloses a first buffer associated with the first logical channel comprises a first packet corresponding to the bearer (par. [0154]); and 
a second buffer associated with the second logical channel comprises duplicate of the first packet (par. [0154]).
	
Regarding claim 3 and 13, Yu discloses the first logical channel corresponds to a first radio link control (RLC) entity; and the second logical channel corresponds to a second RLC entity (par.[0161]).
	
Regarding claim 4 and 14, Yu discloses the one or messages comprise first configuration parameters of the first logical channel and second configuration parameters of the second logical channel; 
the first configuration parameters indicate the first logical channel mapping restrictions; and 

	
Regarding claim 5 and 15, Yu discloses further comprising transmitting first data of the first logical channel via the at least one second cell when the logical channel mapping restrictions are lifted (par.[0161] that duplicate packets may be transmitted on different logical channels, e.g. “legs” for transmission to a receiving device. In this case, a first data may be transmitted via the second leg to a second cell).
	
Regarding claim 7, and 12, Lu discloses transmitting first data of the first logical channel via the at least one first cell in response to applying the first logical channel mapping restrictions; 
and transmitting second data of the second logical channel via the at least one second cell in response to applying the second logical channel mapping restrictions (fig.5 element 545 wherein the receiver UE acquires the mapping indication, and par.[0225] which recites, in part, “In some cases, reestablishment of the RLC entities may include initiation of PDCP packet duplication activation, including duplicated packet transmission over each of the RLC entities associated with the reestablishment.  As such, the RLC entities of transmitting device 705 may coordinate duplicate packet data 
transmission as part of a PDCP packet duplication procedure”).
	
Regarding claim 9, Yu wherein the bearer is a data radio bearer (par. [0006] discloses the split-bearer for transmission of data over different legs. The examiner notes that 5G supports user-plane packet duplication). 

Regarding claim 21, Wirth discloses a wireless device, comprising: 
a transceiver; and
a processor coupled with the transceiver and configured to control to:
receiving, from a base station (fig.1 which discloses a plurality of eNodeB (e.g. base station), a message including a parameter indicating that packet data convergence protocol (PDCP) duplication is configured for a radio bearer (par.[0038] which discloses that the configuration will be signaled from the base station to the UE in the downlink. Par.[0041] which discloses that the eNB uses RRC to indicate a configuration for packet duplication) corresponding to a first logical channel and a second logical channel (par.[0041] discloses configuring packet duplication per bearer or per logical channel), firth mapping restrictions of the first logical channel to a least one first cell, and second mapping restrictions of the second logical channel to a least one second cell (par.[0041] discloses carrier frequencies used per bearer or logical channel, dual-connectivity multi-connectivity, or intra-RAT or inter-RAT or multi-RAT, par.[0118]);
identifying, (the PDCP) duplication is configured for the radio bearer based on the parameter included in the message (par.[0098] which recites, in part, “At the base station site the RRC layer may configure the lower layer directly, and for the UE configuration, the base station RRC layer may send the RRC reconfiguration messages to inform the UE RRC layer. The configuration may be a static configuration for a certain 
receiving, from the base station, a medium access control (MAC) control element (CE) indicating activation or deactivation of the PDCP duplication for the radio bearer configured with the PDCP duplication (par.[0142 – 0143] discloses the transmission and reception of a MAC CE which indicates activation or deactivation of packet duplication).
While the disclosure of Wirth substantially discloses the claimed invention, it does not explicitly disclose:
wherein, in case that the MAC CE indicates activation of the PDCP duplication for the radio bearer and the first logical channel and second logical belong to a same MAC entity, an original PDCP PDU and a duplicated PDCP PDU shall not be transmitted on a same carrier based on first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel;
wherein, in case that the MAC CE indicates deactivation of the PDCP duplication for the radio bearer and the first logical channel and the second logical channel belong to the same MAC entity, the first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel are lifted.
In an analogous art, Yu discloses:
receiving, from a base station, a medium access control (MAC) control element (CE) (par.[0136 – 0137] discloses receiving MAC CE) indicating activation or deactivation of the PDCP duplication for the radio bearer configured with PDCP duplication (par.[0142] which recites, in part, “The transmitting device may determine packet duplication reactivation according to a received network indication via RRC 
wherein, in case that the MAC CE indicates activation of the duplication for the radio bearer (par. [0136] which describes determining the activation of packet duplication when receiving a MAC CE), and the first logical channel and the second logical channel belong to a same MAC entity (par. [0146], which describe a MAC entity 330. As can be seen from fig.3 different RLC entities 320 and 325 correspond to a single MAC entity. The RLC entity is configured to perform packet segmentation and reassembly via logical channels, or rather the MAC layer offers services to the RLC layer in form of logical channels. Wherein the MAC layer can multiplex data from multiple logical channels. Thus, the RLC logical channels correspond to a same MAC entity as shown in fig.3) an original PDCP PDU and a duplicated PDCP PDU shall not be transmitted on a same carrier (par. [0053] discloses that when an activation parameter reaches an activation threshold, par. [0030] discloses a first RLC entity comprises first logical channel, or leg is transmitted on first component carrier. Further disclose the second RLC entity is transmitted using second component carrier, wherein the first and second component carriers occupy different frequency spectrums. Par.[0128 and 0147] which discloses that when packet duplication is active, for frequency diversity duplicated packets may be sent on different component carriers), based on first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel (fig.5 element 540 which teaches mapping RLC entities to component carriers in carrier aggregation. As discussed above the RLC entities and MAC entity establish logical channels between one another such that data 
in case that the MAC CE indicates deactivation of the duplication for the radio bearer, (par. [0136 – 0139, 0154, 0157-0160, 0176-0177, which discloses receiving the MAC CE indicating deactivation of packet duplication, and returning to one RLC entity fig.3(b) and figs.7A and 7B, par.[0288]) and the first logical channel and the second logical channel belong to the same MAC entity (par.[0146] which describe a MAC entity 330. As can be seen from fig.3 different RLC entities 320 and 325 correspond to a single MAC entity. The RLC entity is configured to perform packet segmentation and reassembly via logical channels, or rather the MAC layer offers services to the RLC layer in form of logical channels. Wherein the MAC layer can multiplex data from multiple logical channels. Thus, the RLC logical channels correspond to a same MAC entity as shown in fig.3) the first mapping restrictions of the first logical channel and second mapping restrictions of the second logical channel are lifted (par. [0166], which recites, in part, “When the duplication of packets is deactivated, the PDCP entity of a transmitting device may still forward packets to the default RLC entity.  In effect, the default RLC entity is the RLC entity that remains active even when packets are not duplicated”. Thus, packets are no longer duplicated over first, second, or more legs, and the default RLC entity is the only active RLC entity, and thus the mapping that was established in fig.5 is turned off.).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication methods as discussed in 
While the disclosure of Yu substantially discloses the claimed invention, it does not explicitly disclose:
wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer.
In an analogous art, Xiao teaches wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer (Abstract: discloses that the MAC CE comprises a bitmap wherein each bit in the bit-map corresponds to a DRB identity and further indicates activation/deactivation of the bearer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Wirth and Yu, with the MAC CE bearer ID field as discussed in Xiao. The motivation/suggestion would have been to provide a method for quickly configuring a DRB for duplication or deactivating the DRB while reducing signaling overhead. 

Regarding claim 22, Wirth discloses a method by a base station, comprising: 
transmitting, from a base station to a wireless device (fig.1 which discloses a plurality of eNodeB (e.g. base station), a message including a parameter indicating that packet data convergence protocol (PDCP) duplication is configured for a radio bearer (par.[0038] which discloses that the configuration will be signaled from the base station to the UE in the downlink. Par.[0041] which discloses that the eNB uses RRC to indicate a configuration for packet duplication) corresponding to a first logical channel and a second logical channel (par.[0041] discloses configuring packet duplication per bearer or per logical channel), firth mapping restrictions of the first logical channel to a least one first cell, and second mapping restrictions of the second logical channel to a least one second cell (par.[0041] discloses carrier frequencies used per bearer or logical channel, dual-connectivity multi-connectivity, or intra-RAT or inter-RAT or multi-RAT, par.[0118]);
identifying, (the PDCP) duplication is configured for the radio bearer based on the parameter included in the message (par.[0098] which recites, in part, “At the base station site the RRC layer may configure the lower layer directly, and for the UE configuration, the base station RRC layer may send the RRC reconfiguration messages to inform the UE RRC layer. The configuration may be a static configuration for a certain data radio bearer to apply packet redundancy/duplication for all packets received, for example, for a certain service.”);
receiving, from the base station, a medium access control (MAC) control element (CE) indicating activation or deactivation of the PDCP duplication for the radio bearer 
While the disclosure of Wirth substantially discloses the claimed invention, it does not explicitly disclose:
wherein, in case that the MAC CE indicates activation of the PDCP duplication for the radio bearer and the first logical channel and second logical belong to a same MAC entity, an original PDCP PDU and a duplicated PDCP PDU shall not be transmitted on a same carrier based on first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel;
wherein, in case that the MAC CE indicates deactivation of the PDCP duplication for the radio bearer and the first logical channel and the second logical channel belong to the same MAC entity, the first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel are lifted.
In an analogous art, Yu discloses:
receiving, from a base station, a medium access control (MAC) control element (CE) (par.[0136 – 0137] discloses receiving MAC CE) indicating activation or deactivation of the PDCP duplication for the radio bearer configured with PDCP duplication (par.[0142] which recites, in part, “The transmitting device may determine packet duplication reactivation according to a received network indication via RRC message, a PDCP control PDU, a MAC CE or control signalling (e.g. PDCCH, PUCCH, etc.)”);
wherein, in case that the MAC CE indicates activation of the duplication for the radio bearer (par. [0136] which describes determining the activation of packet 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication methods as discussed in Wirth for using RRC signaling to configure packet duplication with the activation/deactivation of packet duplication using MAC CE as discussed in Yu. The motivation/suggestion would have been that by activating or deactivating duplication 
While the disclosure of Yu substantially discloses the claimed invention, it does not explicitly disclose:
wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer.
In an analogous art, Xiao teaches wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer (Abstract: discloses that the MAC CE comprises a bitmap wherein each bit in the bit-map corresponds to a DRB identity and further indicates activation/deactivation of the bearer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Wirth and Yu, with the MAC CE bearer ID field as discussed in Xiao. The motivation/suggestion would have been to provide a method for quickly configuring a DRB for duplication or deactivating the DRB while reducing signaling overhead.

Regarding claim 23, Wirth discloses a base station comprising:
a transceiver; and

transmitting, from a base station to a wireless device (fig.1 which discloses a plurality of eNodeB (e.g. base station), a message including a parameter indicating that packet data convergence protocol (PDCP) duplication is configured for a radio bearer (par.[0038] which discloses that the configuration will be signaled from the base station to the UE in the downlink. Par.[0041] which discloses that the eNB uses RRC to indicate a configuration for packet duplication) corresponding to a first logical channel and a second logical channel (par.[0041] discloses configuring packet duplication per bearer or per logical channel), firth mapping restrictions of the first logical channel to a least one first cell, and second mapping restrictions of the second logical channel to a least one second cell (par.[0041] discloses carrier frequencies used per bearer or logical channel, dual-connectivity multi-connectivity, or intra-RAT or inter-RAT or multi-RAT, par.[0118]);
identifying, (the PDCP) duplication is configured for the radio bearer based on the parameter included in the message (par.[0098] which recites, in part, “At the base station site the RRC layer may configure the lower layer directly, and for the UE configuration, the base station RRC layer may send the RRC reconfiguration messages to inform the UE RRC layer. The configuration may be a static configuration for a certain data radio bearer to apply packet redundancy/duplication for all packets received, for example, for a certain service.”);
receiving, from the base station, a medium access control (MAC) control element (CE) indicating activation or deactivation of the PDCP duplication for the radio bearer 
While the disclosure of Wirth substantially discloses the claimed invention, it does not explicitly disclose:
wherein, in case that the MAC CE indicates activation of the PDCP duplication for the radio bearer and the first logical channel and second logical belong to a same MAC entity, an original PDCP PDU and a duplicated PDCP PDU shall not be transmitted on a same carrier based on first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel;
wherein, in case that the MAC CE indicates deactivation of the PDCP duplication for the radio bearer and the first logical channel and the second logical channel belong to the same MAC entity, the first mapping restrictions of the first logical channel and the second mapping restrictions of the second logical channel are lifted.
In an analogous art, Yu discloses:
receiving, from a base station, a medium access control (MAC) control element (CE) (par.[0136 – 0137] discloses receiving MAC CE) indicating activation or deactivation of the PDCP duplication for the radio bearer configured with PDCP duplication (par.[0142] which recites, in part, “The transmitting device may determine packet duplication reactivation according to a received network indication via RRC message, a PDCP control PDU, a MAC CE or control signalling (e.g. PDCCH, PUCCH, etc.)”);
wherein, in case that the MAC CE indicates activation of the duplication for the radio bearer (par. [0136] which describes determining the activation of packet 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication methods as discussed in Wirth for using RRC signaling to configure packet duplication with the activation/deactivation of packet duplication using MAC CE as discussed in Yu. The motivation/suggestion would have been that by activating or deactivating duplication 
While the disclosure of Yu substantially discloses the claimed invention, it does not explicitly disclose:
wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer.
In an analogous art, Xiao teaches wherein the MAC CE includes a bit corresponding to bearer identifier of a radio bearer and indication activation or deactivation of the PDCP duplication for the radio bearer (Abstract: discloses that the MAC CE comprises a bitmap wherein each bit in the bit-map corresponds to a DRB identity and further indicates activation/deactivation of the bearer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Wirth and Yu, with the MAC CE bearer ID field as discussed in Xiao. The motivation/suggestion would have been to provide a method for quickly configuring a DRB for duplication or deactivating the DRB while reducing signaling overhead.

Claims 6, 10-11, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth, Yu, and Xiao as applied to claim 1 above, in view of Lohr et al. (US 2018/0310202 A1).
Regarding claim 6, 11, and 16, Wirth, Yu, and Xiao discloses the independent claim 1, but does not disclose transmitting, to the base station, first data of the first logical channel on the at least one first cell or the at least one second cell when the first mapping restrictions are not applied. 
In an analogous art, Lohr discloses transmitting, to the base station, first data of the first logical channel on the at least one first cell or the at least one second cell when the first mapping restrictions are not applied (fig.3 par. [0092 - 0097] discloses using a radio bearer with first serving cell and a second RLC entity for the second serving cell, e.g. the mapping restrictions. Then duplication of packet associated with PDCP entity and sending the duplicated PDU to the first and second protocol entity. Next packet duplication is stopped by network signalling. The par. [0022] discloses the use of a MAC CE to activate/deactivate duplication. In element 310, the disclosure teaches that PDU’s can be transmitted to either first RLC protocol entity or the second RLC entity. Par. [0023] discloses how PDU/packets are transmitted in either the first RLC entity or second RLC entity when duplication is turned off).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication methods as discussed in Wirth, Yu, and Xiao, with the packet duplication methods as discussed in Lu. The motivation/suggestion would have been to provide a method for deactivating packet 
duplication in a dynamic way allowing for reconfiguration of the bearer when it is apparent that packet duplication is not needed with low overhead (Lohr: par. [0023]).
	
Regarding claim 10, Lohr discloses applying a logical channel prioritization procedure based on the first mapping restriction and second mapping restriction (par. [0038], which teaches the initialization for a previously “inactive” logical channel to zero in response to duplication being activated again. In a way, a new logical channel will get the highest priority “0” and as more logical channels are activated via MAC CE, the B is a variable, which adjusts the priority of the logical channel). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth, Yu, and Xiao as applied to claim 1 above, and further in view of Ye (US 2018/0270021 A1).
Regarding claim 10, Wirth, Yu, and Xiao discloses the methods of claim 1 and that first and second legs, e.g. “logical channels” use different mapping restrictions, but does not explicitly disclose further comprising applying a logical channel prioritization procedure based on the first mapping restriction and second mapping restriction..
In an analogous art, Ye discloses applying a logical channel prioritization procedure based on the first mapping restriction and second mapping restriction (par. [0026] discloses that logical channels from the first Radio Bearer (RB) is higher in priority of secondary RB logical channels).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Wirth, Yu and Xiao, with the methods as for logical channel prioritization as discussed in Ye. The motivation/suggestion would have been to provide a method for preventing starvation of .
Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art Yi et al. (US 2020/0107392 A1) “Method for Handling Deactivation for a Cell in Which Packet Duplication is Performed in Wireless Communication System and a Device Therefor” par.[0071] discloses that the MAC-CE indication activation/deactivation triggers PHR, but does not disclose that the PHR is used to configure the first logical channel and second logical channel which are not power limited.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. (US 2019/0289489 A1) “Method and Device for Transmitting Data Unit” par. [0135] discloses using MAC-CE, PDCP, to signal activation or deactivation, as opposed RRC which signal configuration. 
Pan et al. (US 2018/0302886 A1) “Method and Apparatus of Requesting Semi-Persistent Scheduling Resource for Transmission of Data Duplication in a Wireless Communication System”
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411